DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 are pending in the current application.
Claims 1, 2, and 7 are amended in the current application.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
An English language translation of the Foreign Priority Document KR 10-2016-0097208 has been filed and accepted.  The effective filing date of the present invention is now July 29, 2016.

Response to Arguments
Applicant's remarks and amendments filed January 25, 2021 have been fully considered.
Applicant requests withdrawal of the claim objections set forth in the previous office action.
The claim objections set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant requests withdrawal of the 35 USC 112(b) rejections set forth in the previous office action.
The 35 USC 112(b) rejections set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant requests that the double patenting rejections be held in abeyance until allowable subject matter is indicated.
Examiner acknowledges.  The double patenting rejection over US 10703768 B2 has been withdrawn in view of the present claim amendments.  The double patenting rejection over 
The double patenting rejections over US 10544166 B2, 15/751435, and 16/599669 are maintained, and have been updated to reflect the present claim amendments.
Applicant requests withdrawal of the 35 USC 103 rejections in view of Lee et al. (WO 2017/073923), because an English language translation of the Foreign Priority Document KR 10-2016-0097208 has been filed.
Examiner acknowledges.  The 35 USC 103 rejections in view of Lee et al. (WO 2017/073923) are withdrawn, because Applicant has perfected Foreign Priority.  The effective filing date of the present invention is now July 29, 2016, and Lee et al. (WO 2017/073923) is no longer valid prior art under 35 USC 102(a)(1).  
Furthermore, as asserted by Applicant (on page 22 of the remarks filed January 25, 2021), Lee et al. (WO 2017/073923) is commonly owned with the present invention (LG Chem, Ltd), and is also invalid as prior art under 35 USC 102(a)(2), because of the 35 USC 102(b)(2)(C) exception.
Applicant asserts the grounds of rejection states that Sawano does not teach that the R2 and R6 of Formula 1 of the claimed invention are different.
This is not persuasive for the following reasons.  This is not a proper characterization of the grounds of rejection.  Sawano teaches the substituents R1, R2, R3, R4, R6, and R7 (equivalent to R3, R2, R1, R7, R6, R5, and R4, respectively) can independently be the chemical groups as set forth in the grounds of rejection below (Sawano, [0008], [0013]-[0014], [0018], [0023], [0037]-[0040], chemical formula (1)).  One of ordinary skill in the art would readily understand that the term “independently” means that each of the groups can be the same or different from one another when selected from the disclosed chemical groups.  Sawano is further combined with the teachings Wang to more specifically address the specific chemical group substitution at the claimed R2 and R6 positions.  Wang teaches that it is well known and well within the abilities of those skilled in the art to substitute a cyano group at the claimed R2 position and a different group (such as hydrogen) at the claimed R6 position to yield a pyromethene boron complex compound that has absorption spectra and fluorescence that can be controlled, attains good 
Applicant argues that a skilled artisan would not arrive at the amended compound of claim 1 having the specific R1 and R7 chemical groups with a reasonable expectation of success in view of Sawano.
This is not persuasive for the following reasons.  Sawano teaches the pyromethene boron complex compound having a structure represented by chemical formula (1) as set forth below; where R3 and R4 (equivalent to R1 and R7, respectively of claim 1 [Chemical Formula 1]) can be a substituted or unsubstituted cyclic alkyl (cycloalkyl) group (Sawano, [0008], [0013]-[0014], [0018], [0037]-[0040], chemical formula (1)).  It would have been obvious to one of ordinary skill in the art to have selected the claimed R1 and R7 groups from those disclosed by Sawano to yield embodiments of chemical formula (1) that satisfy and or render obvious the compound embodiments within the scope of [Chemical Formula 1] of claim 1 of the present invention with a reasonable expectation of success (see MPEP 2143, I: see exemplary rationales (A), (B), (E), (F), (G)).  Furthermore, Sawano provides a specific list of viable cyclic alkyl (cycloalkyl) groups at [0018].  Although Sawano does not disclose specific embodiments having the specific cyclic alkyl (cycloalkyl) groups disclosed at [0018], [d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123, II.  Moreover, there is nothing within the applied prior art or evidence made record that would deter, dissuade, or prohibit one of ordinary skill in the art from selecting Swano’s substituted or unsubstituted cyclic alkyl (cycloalkyl) groups to be positioned at the claimed R1 and R7 positions.
Applicant argues that Wang fails to remedy the deficiency of Sawano argued above, that a skilled artisan would not arrive at the amended compound of claim 1 having the specific R1 and R7 chemical groups with a reasonable expectation of success.
This is not persuasive for the following reasons.  Note that while Wang does not disclose all the features of the present claimed invention, Wang is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.  Wang teaches that it is well known and well within the abilities of those skilled in the art to substitute a cyano group at the claimed R2 position and a different group (such as hydrogen) at the claimed R6 position to yield a pyromethene boron complex compound that has absorption spectra and fluorescence that can be controlled, attains good chemical stability, exhibits small Stokes shift, exhibits high fluorescence quantum yield, and achieves remarkable color change (Wang, Pgs 9611-9615, see MPEP 2143).
Applicant argues that a skilled artisan would not arrive at the amended compound of claim 1 having the specific R2 and R6 chemical groups with a reasonable expectation of success in view of Sawano.
This is not persuasive for the following reasons.  Sawano teaches the pyromethene boron complex compound having a structure represented by chemical formula (1) as set forth below; where R2 (equivalent to R2 of claim 1 [Chemical Formula 1]) can be a substituted alkyl group or a cyano group and R5 (equivalent to R6 of claim 1 [Chemical Formula 1]) can be hydrogen, a substituted or unsubstituted alkyl group, a substituted or unsubstituted cyclic alkyl (cycloalkyl) group, a substituted or unsubstituted alkoxy group, or a substituted or unsubstituted aryloxy group (Sawano, [0008], [0013]-[0014], [0018], [0023], [0037]-[0040], chemical formula (1)).  It would have been obvious to one of ordinary skill in the art to have selected the claimed R2 and R6 groups from those disclosed by Sawano to yield embodiments of chemical formula (1) that satisfy and or render obvious the compound embodiments within the scope of [Chemical Formula 1] of claim 1 of the present invention with a reasonable expectation of success (see MPEP 2143, I: see exemplary rationales (A), (B), (E), (F), (G)).  Although Sawano does not disclose specific embodiments having the R2 and R6 groups being different with specific chemical groups, Sawano is not relied upon alone, and is further combined with Wang.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Wang teaches that it is well known and well within the abilities of those skilled in the art to substitute a cyano group at the claimed R2 position and a different group (such as hydrogen) at the claimed R6 position to yield a pyromethene boron complex compound that has absorption spectra and fluorescence that can be controlled, attains good chemical stability, exhibits small Stokes shift, exhibits high fluorescence quantum yield, and achieves remarkable color change (Wang, Pgs 9611-9615, see MPEP 2143).
Applicant argues that one of ordinary skill in the art would not have been motivated to modify Sawano in view of Wang absent the use of impermissible hindsight.
This is not persuasive for the following reasons.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  No knowledge was gleaned from Applicant’s disclosure when establishing the prima facie case of obviousness presented below.  Therefore, the grounds of rejection do not rely on impermissible hindsight, and are considered proper.  Sawno and Wang both disclose boron dipyrromethene-based compounds that can be substituted at the R2 position (equivalent to R2 of claim 1 [Chemical Formula 1]) with a cyano group and at the R5 position (equivalent to R6 of claim 1 [Chemical Formula 1]) with a different group such as hydrogen.  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted a cyano group at the R2 position and a different group (such as hydrogen) at the claimed R6 position in Sawano’s chemical formula (1) to yield a pyromethene boron complex compound that has absorption spectra and fluorescence that can be controlled, attains good chemical stability, exhibits small Stokes shift, exhibits high fluorescence quantum yield, and achieves remarkable color change (Wang, Pgs 9611-9615, see MPEP 2143).  It is further noted that the present claims also very broadly recite chemical genus groups (such as substituted or unsubstituted alkyl groups) that encompass an enormous number of possible species.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 17, 18, and 19 of U.S. Patent No. 10544166 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim a compound having a dipyrrometheneborondifluoride (BODIPY) structure.
Regarding Claims 1-7, US 10544166 B2 claims a compound of Chemical Formula 1 having a dipyrrometheneborondifluoride (BODIPY) structure that renders obvious the compounds of claims 1-7 of the present invention; where R2 (equivalent to R2) can be a nitrile (cyano) group, a nitro group, an imide group, or an amide group; R5 (equivalent to R6) can be a hydrogen; R1 and R6 (equivalent to R3 and R5, respectively) can be the same or different and can be hydrogen, deuterium, a nitro group, a substituted or unsubstituted alkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted aryloxy group, a substituted or unsubstituted aryl group, a substituted or unsubstituted heteroaryl group, or a substituted or unsubstituted aliphatic heterocyclic group; R3 and R4 (equivalent to R1 and R7, respectively) can be a substituted or unsubstituted cycloalkyl group; R7 (equivalent to R4) can be a substituted or unsubstituted arylene group or a substituted or unsubstituted aryl group; and X1 and X2 are the same or different and can be a halogen or a nitrile (cyano) group (US 10544166 B2, Claim 1, MPEP 2143).

    PNG
    media_image1.png
    128
    324
    media_image1.png
    Greyscale

US 10544166 B2 – Chemical Formula 1
Regarding Claims 8 and 9, US 10544166 B2 further teaches the compounds represented by Chemical Formula 1 as discussed above exhibit luminance spectrum having a maximum absorption peak and a maximum light emission peak (US 10544166 B2, Col 98 Lines 3-10, Col 99 Lines 64-67, Col 101 Lines 15-21, Col 102 Lines 27-34, Col 106 Lines 31-39, Col 108 Lines 20-29, Col 110 Lines 61-67, Col 115 Lines 34-40, Col 116 Lines 43-50, Figs 2-10).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I.  Since US 10544166 B2 claims compounds represented by Chemical Formula 1 that are substantially identical to the inventive 
Regarding Claims 10-12, US 10544166 B2 claims a color conversion film comprising a resin matrix and the compound of Chemical Formula 1 as discussed above; claims a backlight unit comprising the color conversion film; and claims a display apparatus comprising the backlight unit (US 10544166 B2, Claims 17-19).
Claims 1-7 and 10-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-20 of copending Application No. 15/751435 (now allowed, but not yet published).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim a compound having a dipyrrometheneborondifluoride (BODIPY) structure.
Regarding Claims 1-7, 15/751435 claims a compound of Chemical Formula 1 having a dipyrrometheneborondifluoride (BODIPY) structure that renders obvious the compounds of claims 1-6 of the present invention; where R7 (equivalent to R2) is a cyano group or a nitro group; R10 (equivalent to R6) is deuterium; R6 and R11 (equivalent to R3 and R5, respectively) can be substituted or unsubstituted cycloalkyl groups; R8 and R9 (equivalent to R1 and R7, respectively) can be substituted or unsubstituted cycloalkyl groups; the substituted phenyl group (equivalent to R4) can be substituted or unsubstituted with hydrogen; and X1 and X2 are the same or different and can be a halogen or a nitrile (cyano) group (15/751435, Claims 1, 3-8, 12-14, MPEP 2143).

    PNG
    media_image2.png
    216
    327
    media_image2.png
    Greyscale


Regarding Claims 10-12, 15/751435 claims a color conversion film comprising a resin matrix and the compound of Chemical Formula 1 as discussed above; claims a backlight unit comprising the color conversion film; and claims a display apparatus comprising the backlight unit (15/751435, Claims 9-11, 15-20).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7 and 10-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-7 of copending Application No. 16/599669.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim a compound having a dipyrrometheneborondifluoride (BODIPY) structure.
Regarding Claims 1-7, 16/599669 claims a compound of Chemical Formula 1 having a dipyrrometheneborondifluoride (BODIPY) structure that renders obvious the compounds of claims 1-7 of the present invention; where R14 (equivalent to R2) is a cyano group; R15 (equivalent to R6) is a hydrogen; the substituted cyclohexyl groups (equivalent to R3, R1, R7, R5, respectively) can be substituted with hydrogen or a steric hindrance providing group such as a methyl group; the substituted phenyl group (equivalent to R4) can be substituted or unsubstituted with hydrogen; and X1 and X2 are the same or different and can be a halogen or a nitrile (cyano) group (16/599669, Claims 1, 3, and 4, MPEP 2143).

    PNG
    media_image3.png
    256
    350
    media_image3.png
    Greyscale

16/599669 – Chemical Formula 1
Regarding Claim 10-12, 16/599669 claims a color conversion film comprising a resin matrix and the compound of Chemical Formula 1 as discussed above; claims a backlight unit comprising the color conversion film; and claims a display apparatus comprising the backlight unit (16/599669, Claims 5-7).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sawano et al. (JP 2011-241160 A, herein English language machine translation utilized for all citations) in view of Wang et al. (Synthesis and photo-property of 2-cyano boron-dipyrromethene and the application for detecting fluoride ion, Oct 2015, Tetrahedron 71, 9611-9616).
Regarding Claims 1 and 7, Sawano teaches a color conversion material composition comprising a pyromethene boron complex compound having a structure represented by chemical formula (1); where R2 (equivalent to R2 of claim 1 [Chemical Formula 1]) can be a substituted alkyl group or a cyano group; R5 (equivalent to R6 of claim 1 [Chemical Formula 1]) can be hydrogen, a substituted or unsubstituted alkyl group, a substituted or unsubstituted cyclic alkyl (cycloalkyl) group, a substituted or unsubstituted alkoxy group, or a substituted or unsubstituted aryloxy group; R1 and R5 (equivalent to R3 and R5, respectively of claim 1 [Chemical Formula 1]) can be the same or different and be hydrogen, a substituted or unsubstituted alkyl group, a substituted or unsubstituted cyclic alkyl (cycloalkyl) group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted aryloxy group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted aromatic heterocyclic (heteroaryl) group; R3 and R4 (equivalent to R1 and R7, respectively of claim 1 [Chemical Formula 1]) can be a substituted or 

    PNG
    media_image4.png
    117
    273
    media_image4.png
    Greyscale

Sawano – chemical formula (1)
Sawano remains silent regarding specifically substituting R2 (equivalent to R2 of claim 1 [Chemical Formula 1]) with a substituent group different than that of R5 (equivalent to R6 of claim 1 [Chemical Formula 1]).
Wang, however, teaches the synthesis, characterization, and properties of boron dipyrromethene derivatives having a cyano group substituted at an R2 (R2) position and having hydrogen at an R5 (R6) position, where the absorption spectra and fluorescence can be controlled, good chemical stability can be attained, small Stokes shift is occurs, high fluorescence quantum yield is exhibited, and remarkable color change is observed (Wang, Pgs 9611-9615).

    PNG
    media_image5.png
    108
    134
    media_image5.png
    Greyscale

Wang - Cyano-modified BODIPY compound CB1
Since Sawno and Wang both disclose boron dipyrromethene-based compounds that can be substituted at the R2 position (equivalent to R2 of claim 1 [Chemical Formula 1]) with a cyano group and at the R5 position (equivalent to R6 of claim 1 [Chemical Formula 1]) with a different group such as hydrogen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a cyano group at the R2 position in Sawano’s chemical formula (1) to yield a pyromethene boron complex compound that has absorption spectra and fluorescence that can be controlled, attains good chemical stability, exhibits small Stokes shift, exhibits high fluorescence quantum yield, and achieves remarkable color change as taught by Wang (Wang, Pgs 9611-9615, see MPEP 2143).
Regarding Claims 2 and 3, modified Sawano further teaches R1, R3, R4, and R5 (equivalent to R3, R1, R7, and R5, respectively of claim 1 [Chemical Formula 1]) can be a substituted or unsubstituted cyclic alkyl (cycloalkyl) group that includes cyclohexyl groups (Sawano, [0018], [0037]-[0040], chemical formula (1)).  It would have been obvious to one of ordinary skill in the art to have selected R1, R3, R4, and R5 groups from those disclosed by Sawano to yield embodiments of chemical formula (1) that satisfy and or render obvious the compound embodiments within the scope of [Chemical Formula 1] of claims 1, 2, and 3 of the present invention (see MPEP 2143).
Regarding Claims 4 and 5, modified Sawano further teaches R7 (equivalent to R4 of claim 1 [Chemical Formula 1]) can be a substituted or unsubstituted cyclic alkyl (cycloalkyl) group that includes cyclohexyl groups or a substituted or unsubstituted aryl group that includes phenyl groups (Sawano, [0018], [0023], [0037]-[0040], chemical formula (1)).  It would have been obvious to one of ordinary skill in the art to have selected an R7 group from those disclosed by Sawano to yield embodiments of chemical formula (1) that satisfy and or render obvious the compound embodiments within the scope of [Chemical Formula 1] of claims 1, 4, and 5 of the present invention (see MPEP 2143).
Regarding Claim 6, modified Sawano further teaches X1 and X2 (equivalent to X1 and X2, respectively of claim 1 [Chemical Formula 1]) can be the same or different and be a halogen group, a substituted or unsubstituted alkoxyl group, or a substituted or unsubstituted aryloxy group (Sawano, [0006]-[0014], [0018], [0023], [0037]-[0040], chemical formula (1)).  It would have been obvious to one of ordinary skill in the art to have selected X1 and X2 groups from those disclosed by Sawano to yield embodiments of chemical formula (1) that satisfy and or render obvious the compound embodiments within the scope of [Chemical Formula 1] of claims 1 and 6 of the present invention (see MPEP 2143).
Regarding Claims 8 and 9, modified Sawano further teaches the pyromethene boron complex compounds exhibit absorption and light emission spectra, where the substitution of a cyano group at an R2 (R2) position and having hydrogen at an R5 (R6) position yields changes in the absorption and fluorescence spectra and small wavelength shifts of 10 nm when compared to comparable compounds not having the cyano group substitutions (Wang, Pgs 9612-9615).  Since modified Sawano teaches that it is well known and well within the abilities of those skilled in the art to synthesize, characterize, and measure the absorption and fluorescence spectra of substituted and comparable non-substituted pyromethene boron complex compounds, it would have been obvious to one of ordinary skill in the art that modified Sawano’s pyromethene boron complex compound embodiments would necessarily render obvious the claim 8 and 9 peak differences (1-30 nm) between pyromethene boron complex compounds having R2 (R2; cyano) and R5 (R6; hydrogen) substituents and pyromethene boron complex compounds having the same R2 (R2; hydrogen) and R5 (R6; hydrogen) substituents (see MPEP 2143, MPEP 2112.01).
Regarding Claims 10, 11, and 12, modified Sawano further teaches color conversion material composition comprising a pyromethene boron complex compound is dispersed within a resin to form a color conversion film; where the color conversion film is utilized within a backlight for a display device (Sawano, Abstract, [0041], [0060]-[0061], [0070]-[0076]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Eli D. Strah/Primary Examiner, Art Unit 1782